OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 10 November 2020 and 17 December 2020, respectively, have been entered.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 16 July 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendments filed 10 November 2020 and 17 December 2020, respectively, have been entered. New claim 18 has been added. As such, claims 1-3, 5-9, 16, and 18 are pending and have been examined on the merits. 
Applicant’s amendments to the claims have overcome the rejection of claims 1-3, 5-9, and 16 under 35 U.S.C. 112(a) previously set forth in the Final Office Action. As such, the aforesaid 112(a) rejection has been withdrawn. 
It is noted that new objections and rejections are set forth herein, necessitated by the amendments to the claims. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 10 November 2020 has been considered by the Examiner.

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:
In claim 1, line 2, amend as follows: “[[A]]a cylindrical composite”
In claim 1, line 6, the recitation of “said wound electrically conductive filament” must be amended as follows: “said wound metal filament”, in order to keep the claim language consistent throughout the claim
In claim 8, the Examiner suggests amending the preamble, which currently reads “A cylinder of composite component” to “A composite cylinder”, in order to eliminate awkward claim language
In claim 9, the Examiner suggest amending the preamble, which currently reads “A cylinder of composite component” to “A composite cylinder”, in order to eliminate awkward claim language
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 8, first, it is noted that claim 8, which was formerly dependent upon claim 1, has been amended to be an independent claim. As such, the limitation “wherein the electrically conductive layer is formed” is indefinite, as the limitation lacks sufficient antecedent basis. There is no prior recitation in the claim of an electrically conductive layer.
Furthermore, the limitation “the cylindrical composite structure” is indefinite, as said limitation also lacks sufficient antecedent basis. There is no prior recitation in the claim of a cylindrical composite structure. 
For examination on the merits, further in view of the objection to claim 8 set forth above, the Examiner is interpreting claim 8 to read as: “A composite cylinder comprising an electrically conductive layer formed on an outside surface of the composite cylinder”. The Examiner suggests amending the claim based on the aforesaid interpretation in order to overcome the indefiniteness issues and objection. 
Regarding claim 9, first, it is noted that claim 9, which was formerly dependent upon claim 1, has been amended to be an independent claim. As such, the limitation “wherein the electrically conductive layer is formed” is indefinite, as the limitation lacks 
For examination on the merits, further in view of the objection to claim 9 set forth above, the Examiner is interpreting claim 9 to read as: “A composite cylinder comprising an electrically conductive layer formed on an internal surface of the cylinder”. The Examiner suggest amending the claim based on the aforesaid interpretation in order to overcome the indefiniteness issue and the objection. 
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 2015/0086795; “Giddings”), in view of Dewhirst et al. (US 7,731,593; “Dewhirst”) and Mizrahi (US 2010/0040902; “Mizrahi”) (all references previously cited).
Regarding claims 1, 2, 6, 16, and 18, Giddings discloses a coated composite material (hereinafter “composite material”) which may be formed into composite components, including actuator cylinders for heavy duty use (claim 1, a cylinder of composite material), wear rings, transmission shafts, drive shafts, prop shafts, suspension components, and fuel pipes [0003, 0009-0011, 0029], where the aforesaid shafts and pipes (in addition to the explicit disclosure of cylinders) read on “a cylinder of composite material”, wherein one of ordinary skill in the art recognizes that said shafts/pipes are cylindrical/cylinders. The composite material comprises a composite substrate including a polymeric matrix with fiber reinforcement (composite substrate) and a two-phase primer layer (electrically conductive layer) comprising a reinforcing phase of material elements bound (i.e., embedded) in a predefined distribution by a polymeric phase, that is applied on the composite substrate [0009, 0017, 0018]. Given that the composite material including the composite substrate is formed as/into a cylinder, the composite substrate reads on “a cylindrical composite substrate”. 
 The material elements may be in the form of, inter alia, a metal fiber (i.e., filaments) mat or continuous, long, short, and/or chopped metal fibers [0015, 0016], where one of ordinary skill in the art recognizes that metals are known electrical conductors. A coating layer is adhered to the outer surface of the two-phase primer layer [0009, 0020] (claim 6). The material elements (hereinafter “metal fibers”) bound in a predefined distribution by the polymeric phase are at least partially exposed at an outer surface of the two-phase primer layer to provide a surface texture allowing for mechanical interlock to ensure high interface strength (i.e., adhesion) between the coating layer and the substrate [0009-0011] (claim 1)
Giddings discloses that the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate may both be thermoset materials including epoxy resins [0017, 0019]. Furthermore the coating layer adhered to the outer surface of the two-phase primer layer comprises metals and alloys, including metal oxides such as chromium oxide in order to provide a very hard, wear and corrosion-resistant layer to the composite [0020]. Additionally, Giddings discloses that the materials may be formed utilizing wrapping methods [0018].
Giddings is silent regarding the metal fibers of the two-phase primer layer being wound, and is also silent regarding the diameter of said metal fibers.
Dewhirst discloses a composite transmission shaft with metallic end fittings [Abstract; col 1, 5-8]. Dewhirst teaches that composite shafts, including for power transmission applications, such as, inter alia, industrial and vehicular drive shafts, prop shafts, and marine shafts, are typically formed from fiber-reinforced composites, as they are lighter in weight, more resistant to corrosion, stronger, and more inert relative to metallic shafts [col 1, 11-57]. Dewhirst teaches that the composite shafts are manufactured through filament winding, (commonly performed with the use of a mandrel) which allows combinations of winding helix angles, ply thicknesses, and fiber type to be optimized based on design requirements. The main shaft can be made from fibrous reinforcement in a polymeric matrix wrapped around a mandrel. The matrix may be based on thermosetting polymers such as epoxy. Production methods include helical winding angle variation to tailor the properties of the shaft according to the design requirement [col 1, 58-67; col 2, 1-11; col 3, 28-47]. Additionally, Dewhirst teaches that individual (i.e., single) fiber layers may be (pre)impregnated with uncured resin (i.e., 
Mizrahi discloses a lightweight composite material comprising at least a polymeric layer and a metallic layer, where said polymeric layer contains metallic fibers therein, the lightweight composite material useful in industries including transportation [Abstract; 0002, 0003, 0015, 0029, 0090, 0126]. The fibers may be wrapped or otherwise aligned, positioned, and/or distributed in the polymeric layer such that an electrically conductive network across at least portions of the filled polymeric layer is formed, even if the polymer itself generally is not conductive [0031, 0055, 0072]. Mizrahi discloses that the polymer of the polymeric layer may be or include a thermoset polymer [0051]. Mizrahi teaches that exemplary metallic fibers include steel, low carbon steel, stainless steel, aluminum, magnesium, titanium, copper, copper alloys, aluminum alloys, titanium alloys, or any combination thereof [0074]. Mizrahi teaches that the metallic fibers have a diameter ranging from 0.01 to 300 µm [0076], and that the metallic fibers typically provide one or a combination of electrical conductivity, strength reinforcement, or strain hardening [0082]. The fibers may be used at any desired volume which corresponds to the desired degree of electrical conductivity exhibited by the conductive network [0031]. 
Giddings and Dewhirst are both directed toward drive shafts formed from fiber-reinforced polymeric composite materials. Giddings and Mizrahi are both directed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the composite material of Giddings (of which is a cylinder or drive shaft and may be formed via wrapping methods) into said drive shaft utilizing a filament winding process, taught by Dewhirst, in order to have formed a drive shaft with tailored properties and/or corresponding to predetermined design requirements. Additionally or alternatively, it would have been obvious to have formed the composite material of Giddings into said drive shaft utilizing a filament winding process as said process would have been recognized within the art before the effective filing date of the invention as a functional equivalent manufacturing method for forming drive shafts from composite materials comprising fiber reinforced epoxy matrix, where an express suggestion to do so is not required (see MPEP 2144.06(II)). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized metal fibers having a diameter of from 0.1 to 300 µm, taught by Mizrahi, as the diameter range for said metal fibers would have been recognized within the art as suitable for forming electrically conductive, metallic-fiber reinforced polymer composites utilized in the automobile/transportation industry (see MPEP 2144.07), where it is noted that Applicant’s specification does not disclose any evidence of criticality regarding the claimed fiber diameter range. 
The composite material of modified Giddings would have comprised all of the features set forth above and would have been formed into a drive shaft via a filament/pre-preg winding process where the composite substrate and two-phase primer layer would have been wound around a mandrel in order to form a drive-shaft, wherein it is within the ambit of one having ordinary skill in the art to determine the number of layer wraps and angles thereof.
Regarding the limitation in claim 1 of the electrically conductive layer consisting of a single layer of wound metal filaments embedded in a polymeric matrix, it is noted that Giddings does not explicitly require more than one layer of material elements, i.e., metal fibers, embedded in the polymeric phase of the two-phase primer layer. Additionally, Giddings discloses embodiments where only a single mat of fibers (i.e., a single layer of fibers) is embedded in the polymeric matrix of the two-phase primer layer [0017]. As such, Giddings reasonably encompasses and/or teaches embodiments where the two-phase primer layer includes only a single layer of metal fiber embedded in the polymeric matrix thereof and partially exposed at the surface of said primer layer, of which reads on the aforesaid “consisting of” claim language. Given that the drive-shaft would have comprised the two-phase primer layer including continuous metal fibers or a metal fibrous mat in a polymeric matrix, wound around prior-wound layer(s) of the composite substrate layer, the continuous metal fibers or fibrous mat in the polymeric matrix read on the conductive filaments being “wound” as recited in claim 1. The coating layer, being a corrosion resistant layer, would have been disposed on the two-phase primer layer of the drive shaft (as is disclosed by Giddings). As such, the limitations of claims 1 and 6 have been met. 
Furthermore, the metal fibers of the two-phase primer layer of modified Giddings would have had a diameter of from 0.1 to 300 µm, of which is within the claimed range of less than 1 mm (claim 2); is within the claimed range of less than 0.5 mm (claim 16); and which overlaps and therefore renders obvious the claimed range of at least 0.08 mm and less than 1 mm (claim 18) (see MPEP 2144.05(I)). As such, the limitations of claims 2, 16, and 18 have been met. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings in view of Dewhirst and Mizrahi as applied to claim 1 above, and further in view of Restuccia et al. (US 2015/0166743; “Restuccia”) (previously cited). 
Regarding claims 3 and 5, modified Giddings discloses the composite material and drive shaft thereof, set forth above in the rejection of claim 1 under 35 U.S.C. 103. Giddings discloses that the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate may both be thermoset materials including epoxy resins [0017, 0019].
Modified Giddings is silent regarding the composite substrate and the two-phase primer layer (conductive layer) being bonded by crosslinking, and is also silent regarding the epoxy resin of the composite substrate and the two-phase primer layer being an epoxy anhydride.
Restuccia discloses a curable composite material with electrical conductivity and impact-resistance properties [Abstract; 0008] comprising two or more layers of reinforcement fibers that have been infused or impregnated with a curable thermoset matrix resin, i.e., prepreg layers [0028, 0085]. The interlaminar region between the adjacent prepreg layers contains a curable matrix resin [0028, 0035, 0037]. Restuccia inter alia, epoxy resins that are cured using, inter alia, anhydride curing agents [0069, 0070, 0075, 0076], where one of ordinary skill in the art recognizes that the term curing agent is synonymous with crosslinking agent. Restuccia teaches that the use of the anhydride curing agent increases the cure rate and reduces the cure temperatures [0075, 0076]. Restuccia also teaches that the curable matrix resin in the interlaminar region is the same as the matrix resin in the region containing the reinforcement fibers (i.e., the prepreg) [0077]. 
Giddings and Restuccia are both directed toward composite materials comprising prepreg layers comprising thermoset epoxy resin matrices and fiber reinforcements embedded therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the epoxy resin and anhydride curing agent, i.e., epoxy anhydride, taught by Restuccia, as the thermoset epoxy resin of the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate, respectively, of the drive shaft of modified Giddings, as the anhydride-cured epoxy resin would have been recognized in the art to be suitable as the thermoset matrix resin for fiber-reinforced prepreg layers in composite laminate materials (see MPEP 2144.07). 
The composite material and drive shaft of modified Giddings would have comprised all of the features set forth above and would have further comprised an epoxy resin and anhydride curing agent, i.e., an epoxy anhydride, as the thermoset polymeric matrix of the composite substrate and two-phase primer layer, respectively. .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giddings in view of Dewhirst and Mizrahi as applied to claims 1 and 6 above, and further in view of Facchini et al. (US 2010/0304179 A1; “Facchini”) (previously cited).
Regarding claim 7, modified Giddings discloses the composite material and drive shaft, set forth above in the rejection of claims 1 and 6 under 35 U.S.C. 103. Further, Giddings discloses that the coating layer adhered to the outer surface of the two-phase primer layer (e.g., chromium oxide coating) can be deposited by, inter alia, electroplating.
Modified Giddings is silent regarding the coating layer comprising a nano-crystalline Co-P (Cobalt-Phosphorus) alloy.
Facchini discloses Co-P alloy coatings with an average grain (i.e., crystal) size in the range of 2-5,000 nm (i.e., nano-crystalline) [0068, 0069, 0149, 0150]. Facchini teaches that the nano-crystalline Co-P alloy can be deposited on conductive substrates [0054, 0117], including polymers, [0054, 0067, 0117] through an electroplating (i.e., electrodeposition) process [0032, 0160- 0171], wherein the Co-P alloy coating is ductile, free from cracks, and possesses wear and fatigue resistance [0170]. The alloy coating supra, can be coated with the Co-P alloy, in order to impart strength, reduce weight, and increase toughness [0040]. Facchini also teaches that the use of the Co-P alloy coatings as a replacement for Cr coatings can eliminate environmental and worker safety issues inherent to chromium electroplating [0035].
Giddings and Facchini are both directed toward the application of wear-resistant coatings to composite substrates, suitable for use in consumer and industrial products, such as cylinders and cylindrical parts in the automotive and aircraft industries, including drive shafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drive shaft of modified Giddings by utilizing the nano-crystalline Co-P coating taught by Facchini as the coating layer, in order to benefit from increased wear and fatigue resistance, ductility, increased strength and toughness, and a reduction in weight.
The drive shaft of modified Giddings would have comprised all of the features set forth above and would have further comprised a nanocrystalline Co-P alloy coating as the coating layer, thereby meeting the limitations of claim 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 2015/0086795; “Giddings”), in view of Dewhirst et al. (US 7,731,593; “Dewhirst”) and Mizrahi (US 2010/0040902; “Mizrahi”) (all references previously cited).
Regarding claims 8 and 9, modified Giddings discloses the composite cylinder drive shaft as set forth above in the rejection of claim 1 under 35 U.S.C. 103, of which is incorporated herein (see paragraphs 21-32). As set forth above, the two-phase primer layer reads on the electrically conductive layer, and is formed over the composite substrate layer(s). As such, the composite drive shaft, where the two-phase primer layer is disposed on the outer surface of the composite substrate layer(s), reads on the limitations of claim 8, “formed on an outside surface of the cylinder”. Additionally or alternatively, the intermediate product implicitly disclosed by modified Giddings, that is, the composite cylinder before the coating layer has been applied to the two-phase primer layer, also reads on the limitations of claim 8, where the cylinder would have been defined as having the two-phase primer layer (electrically conductive layer) on the outside surface thereof. 
Specifically with respect to claim 9, given that the two-phase primer layer of the composite cylinder drive shaft of modified Giddings is sandwiched between the composite substrate layer and the coating layer, the two-phase primer layer therefore reads on “formed on an internal surface of the cylinder”, where said internal surface is 
As such, the limitations of claims 8 and 9 are read on by modified Giddings. 

Response to Arguments
It is noted that the Remarks filed 17 December 2020 do not set forth any arguments. Furthermore, the Remarks filed 10 November 2020 have been previously discussed with Applicant’s Attorney(s) of Record in an interview conducted 24 November 2020, for which a summary has been previously provided on the record.
In an effort to expedite prosecution, a concise response to each of Applicant’s (previously discussed) arguments set forth in the Remarks filed 10 November 2020 is set forth below. It is noted that said arguments have not been found persuasive.
On page 6 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Giddings in view of Dewhirst and Mizrahi, previously set forth in the Final Office Action, Applicant asserts that filament winding is not taught by Giddings as a suitable process for forming any of the layers of the composite material, and thus there would be no expectation that the winding process taught by Dewhirst would provide the texture required of the two-phase primer layer for the mechanical interlock. However, Applicant has merely asserted this as fact, without providing any factually supported objective evidence to the contrary; thus, the argument constitutes an argument of counsel (see MPEP 2145) which cannot take the place of factual evidence. In other words, Applicant has not provided any factually supported evidence that the winding process taught by Dewhirst would not result in a textured surface capable of prima facie obvious. For these reasons, Applicant’s argument is not found persuasive.
Also on page 6 of the Remarks, Applicant asserts that because Dewhirst involves winding multiple layers of fibers, that one of ordinary skill in the art would not have found it obvious to have wound only a single layer of filaments as required by the use of “consisting of” in the claim, as Dewhirst requires multiple windings. However, it is noted that the grounds of rejection do not rely on Dewhirst for the teaching of winding multiple layers; Dewhirst is utilized only to teach a known suitable/functionally equivalent process. Rather, Giddings (of which is relied upon) encompasses and/or teaches embodiments where only a single layer of fiber is utilized in the two-phase primer layer (see instant grounds of rejection set forth above under 35 U.S.C. 103 for further explanation, paragraph 31), of which reads on the “consisting of” language utilized in the claim. Furthermore, Applicant is directed to MPEP 2145(III), which sets forth that the test for obviousness is not whether the features of a secondary reference (Dewhirst) may be bodily incorporated into the structure of the primary reference (Giddings)…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. “Combining the teachings of 
On pages 6 and 7 of the Remarks, Applicant asserts that Giddings does not teach that the fibers of the two-phase primer layer are metal fibers, and thus the combination of Giddings with Dewhirst would not result in wound metal fibers, but rather, wound non-metal fibers. However, this is not found persuasive, as Giddings explicitly teaches the use of metal fibers, including chopped, long, and continuous metal fibers [0015, 0016]. For this reason, Applicant’s argument is not found persuasive.
On page 7 of the Remarks, Applicant asserts that because Giddings and Dewhirst disclose the use of carbon fibers in forming their respective composite substrates, that the use of carbon fibers in the two-phase primer layer would have been “the more obvious choice” to one of ordinary skill in the art relative to metal fibers (of which, as set forth above, are explicitly disclosed by Giddings) for forming electrically conductive layers. However, in view of the foregoing response(s) to Applicant’s arguments, the argument is not found persuasive. Giddings explicitly teaches metal fibers. Furthermore, it is noted that the use of the phrase “more obvious choice” indicates that it would have been obvious (at least to some degree) to one of ordinary skill in the art to have selected metal fibers based on the teachings of Giddings. 
On page 7 of the Remarks, Applicant asserts that the filament winding process of Dewhirst would cause the resin (matrix) of the composite substrate and two-phase primer layers of Giddings to “squeeze out” and submerge the partially exposed fibers of the two-phase primer layer. However, Applicant has merely made the aforesaid assertion in the absence of any factually supported objective evidence. As such, the 
 Lastly, the Examiner notes that the grounds of rejection set forth herein are not based solely on the teaching of Dewhirst of filament winding, but rather are based additionally on the teaching therein that pre-impregnated fibers/materials (i.e., pre-pregs) can also be wound to form the composite drive shafts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782